Citation Nr: 0003569	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for stomach 
ulcers.  In September 1997, the Board reopened the veteran's 
claim on the basis that new and material evidence had been 
submitted, but remanded it to the RO for additional 
development.  The issue now before the Board is whether the 
veteran is entitled to service connection for a stomach 
disorder.


FINDINGS OF FACT

1.  There is no medical evidence of record linking the 
veteran's hiatal hernia or gastroesophageal reflux disease to 
his gastrointestinal complaints treated in service, or 
establishing that an ulcer manifested to a degree of 10 
percent within a year of the veteran's discharge from 
service.

2.  There is no medical evidence of record establishing that 
the veteran had a chronic stomach disorder in service, or 
linking the veteran's hiatal hernia or gastroesophageal 
reflux disease to his alleged continuity of gastrointestinal 
symptomatology experienced after discharge from service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a stomach 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a stomach disorder that first manifested during active 
service.  The Board must initially determine whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the veteran in developing the facts pertinent to his 
claim, and the claim must be denied.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested peptic 
(gastric or duodenal) ulcers to a degree of ten percent 
within one year of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, the veteran served on active duty from May 1967 
to December 1968.  His service medical records confirm that 
he was treated for stomach complaints during that time 
period.  In June 1968 and July 1968, the veteran complained 
of intermittent stomach cramps, and the examining physicians 
diagnosed mild enteritis and gastritis respectively.  The 
veteran presented twice in October 1968 and November 1968 
with complaints of pain in his right side and stomach cramps.  
The same examining physician diagnosed colonic spasm.  During 
the veteran's separation examination in December 1968, the 
veteran indicated that he had not had stomach, liver or 
intestinal trouble, and the examining physician noted no 
clinical gastrointestinal abnormalities.

The veteran alleges that he continued to experience 
gastrointestinal symptomatology following his discharge from 
service.  Post-service medical records confirm treatment for 
stomach complaints within a year of the veteran's discharge.  
From April 1969 to May 1969, the veteran was hospitalized at 
a VA hospital after complaining of upper abdominal cramps.  A 
sigmoidoscopy was performed for the purpose of observing 
peptic ulcer disease, but no such disease was found.  There 
is no medical evidence of record disclosing that the veteran 
was seen for stomach complaints from 1969, when he was 
hospitalized, to 1977.  

According to VA outpatient treatment records and progress 
notes from the office of Thomas C. Glasscock, M.D., the 
veteran has received intermittent treatment and has been on 
prescriptions for stomach complaints since 1977.  In March 
1993, Dr. Glasscock referred the veteran for an upper 
gastrointestinal examination.  A report of this examination 
reflects that the veteran had duodenitis with perhaps a small 
erosion/ulcer in the apex of the duodenal bulb.  In 1995 and 
1997, during visits to a VA Medical Center, physicians 
diagnosed peptic ulcer disease and gastroesophageal reflux 
disease.  

During a VA examination in January 1998, an 
esophagogastroduodenoscopy and antral biopsies were 
conducted.  These tests showed that the veteran had a sliding 
hiatal hernia, a normal stomach, antrum and duodenum, and no 
duodenitis, scarring in the duodenum or duodenal ulcer 
disease.  Based on these findings, the examiner indicated 
that the veteran does not have a gastric ulcer or 
Helicobacter pylori infection, which explains 70 to 90 
percent of gastric and duodenal ulcers, but rather, 
endoscopically silent gastroesophageal reflux disease and a 
hiatal hernia.  He indicated that although it is possible 
that the veteran has non-ulcerative dyspepsia, it is more 
likely that his current complaints are caused by 
gastroesophageal reflux disease. 

Clearly, the evidence establishes that the veteran currently 
has a stomach disorder that has most recently been diagnosed 
as a hiatal hernia and gastroesophageal reflux disease.  That 
notwithstanding, there is no evidence, beyond the veteran's 
contentions, linking this disorder to service, establishing 
that an ulcer manifested to a degree of 10 percent within a 
year of the veteran's discharge from service, establishing 
that the veteran had a chronic stomach disorder in service, 
or linking the veteran's hiatal hernia or gastroesophageal 
reflux disease to his alleged continuity of gastrointestinal 
symptomatology experienced after discharge from service.  As 
the veteran is a layperson with no medical training or 
expertise, his contentions, alone, are insufficient to 
establish any of the previously noted elements of a well-
grounded claim.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

During the January 1998 VA examination, the examiner was 
specifically asked to determine whether the veteran's current 
gastrointestinal complaints relate to the documented in-
service gastrointestinal complaints.  The examiner, after 
thoroughly reviewing the veteran's service and post-service 
medical records, opined that no such relationship exists.  He 
explained that the veteran's in-service complaints were 
likely caused by irritable bowel syndrome or possibly by non-
ulcerative dyspepsia, a related disease, but not by 
gastroesophageal reflux disease.  He also opined that neither 
the veteran's gastroesophageal reflux disease nor his hiatal 
hernia developed during his period of active service.  
Inasmuch as the veteran has not submitted competent medical 
evidence to the contrary, his claim must be denied as not 
well grounded.

The Board acknowledges the contentions of the veteran and his 
representative, including those presented during a May 1997 
hearing held before the undersigned Board Member.  However, 
until competent medical evidence is submitted supporting the 
contentions that the veteran's current stomach complaints are 
related to service and/or that an ulcer was diagnosed during 
the 1969 VA hospitalization, the Board cannot find the claim 
well grounded.  Moreover, contrary to the representative's 
argument set forth in a Written Brief Presentation dated 
January 2000, case law is clear.  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the facts pertinent to his claim, and 
his claim must be denied.  Epps v. Gober, 126 F.3d at 1467-
1468.   


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a stomach disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

